NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-50445

                Plaintiff-Appellee,             D.C. No. 3:14-cr-03059-BEN

 v.
                                                MEMORANDUM*
ERIK ALTAMIRANO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Erik Altamirano appeals from the district court’s judgment and challenges

the 18-month sentence imposed upon remand following his guilty-plea conviction

for importation of heroin, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Altamirano contends that the district court erred by denying his request for a

minor role adjustment under U.S.S.G. § 3B1.2. He argues that the district court

improperly (1) refused to consider his statement concerning his role in the offense,

despite finding his statements reliable for purposes of granting adjustments for

safety-valve and acceptance of responsibility; (2) failed to consider all of the likely

participants in the offense and their relative culpability; and (3) relied on

superseded case law. Altamirano suggests that he was entitled to the adjustment

because he was a first-time offender who carried the drugs on his body. We

review the district court’s interpretation of the Guidelines de novo, and its

application of the Guidelines to the facts for abuse of discretion. See United States

v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017) (en banc).

      The record reflects that the district court considered Altamirano’s statement

about his role in the offense, but nevertheless concluded that the adjustment was

not warranted. Furthermore, the record reflects that the court compared

Altamirano to other participants in the offense beyond his recruiter, and did not

apply this court’s precedent in any way that conflicts with the 2015 amendment to

the minor role Guideline. The district court applied the correct legal standard and

did not abuse its discretion in denying the adjustment based on the totality of the

circumstances. See U.S.S.G. § 3B1.2 cmt. n.3(A), (C).

      AFFIRMED.


                                           2                                    16-50445